Citation Nr: 0834491	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, status-post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from May 1969 to August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for June 2007 at the Atlanta, Georgia RO.  The 
veteran subsequently contacted the RO and cancelled the 
hearing.  He has made no attempt to reschedule the hearing.  
Thus, the Board finds that the veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2007).

The Board remanded the veteran's claim in October 2007 for 
additional evidentiary development.  The claim is now before 
the Board for final appellate consideration.


FINDINGS OF FACT

1.  Prior to April 5, 2004, the veteran's hemorrhoids 
disability was manifested by intermittent bleeding, pain and 
itching, burning, excessive redundant tissue, and anal tags.  

2.  From April 5, 2004 to January 18, 2005, the veteran's 
hemorrhoids disability was manifested by some bleeding, pain 
on defecation, a tight sphincter, and chronic anterior anal 
fissures with skin tags.

3.  Following a sphincterotomy to repair the anal fissures 
and skin tags that occurred on January 19, 2005, the 
veteran's hemorrhoids disability was manifested by anal 
itching, pain, bloating, occasional bleeding and diarrhea, 
constipation, and decreased stool size.  Service connection 
and a 10 percent separate evaluation were granted for 
impairment of sphincter control resulting from an anal 
fistula, status post fistulectomy, with anal stricture, 
status post sphincterotomy associated with hemorrhoids, 
status post hemorrhoidectomy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids prior to April 5, 2004 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).

2.  The criteria for an evaluation of 20 percent for 
hemorrhoids are met for the period April 5, 2004 to January 
18, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2007).
  
3.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids from January 19, 2005 are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.30, 4.114, 
Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that the condition of his 
service-connected hemorrhoids has worsened and that this 
decline warrants a higher disability evaluation.  The veteran 
was originally granted service connection for hemorrhoids in 
a rating decision dated November 1971.  The RO evaluated the 
veteran's hemorrhoids as a non-compensable disability under 
38 C.F.R. § 4.114, Diagnostic Code 7336, effective August 16, 
1970.  The Board notes that the veteran's disability 
evaluation for his hemorrhoids has been adjusted numerous 
times over the years depending on the severity of his 
symptoms.  

The veteran filed the current claim in October 2003.  The RO 
issued the rating decision currently on appeal in April 2004.  
The RO rephrased the issue on appeal as "evaluation of 
residuals of hemorrhoidectomy and fistulectomy" and 
continued the veteran's non-compensable evaluation under 
Diagnostic Code 7336.  The RO subsequently increased the 
veteran's disability evaluation by way of a December 2004 
rating decision to 10 percent, effective October 6, 2003.  

Following a January 2005 sphincterotomy, the veteran 
submitted a request to the RO in which he sought a temporary 
total evaluation of 100 percent while he recuperated from the 
procedure.  The RO granted the veteran's request in a rating 
decision dated April 2005.  At that same time, the RO also 
granted the veteran separate service connection under 38 
C.F.R. § 4.114, Diagnostic Code 7335-7332 for anal fistula, 
status-post fistulectomy with anal stricture, status-post 
sphincterotomy associated with hemorrhoids.  The RO evaluated 
that condition as 10 percent disabling, effective March 1, 
2005.  The hyphenated code is intended to show that the 
veteran's disability includes symptoms of both anal fistula 
(Diagnostic Code 7335) and impairment of sphincter control 
(Diagnostic Code 7332).      

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of the rating with impairment of function will 
be expected in all instances.  38 C.F.R. § 4.21 (2007).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are warranted in this case 
for the reasons discussed below.

A 10 percent evaluation is assigned under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 for internal or external hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The Board 
notes that a 20 percent evaluation is the maximum allowable 
schedular rating under 38 C.F.R. § 4.114, Diagnostic Code 
7336.  A 20 percent evaluation is warranted for internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or fissures. 

Factual Background and Analysis

The Board has reviewed the evidence of record.  The first 
pertinent evidence of record is dated November 2003.  The 
veteran sought VA care at that time for hemorrhoids with 
"some bleeding."  The veteran reported having a long-
standing history of hemorrhoids, to include two previous 
operations.  At the time of the visit, the veteran indicated 
that he had a three-day history of pain and itching with a 
moderate amount of bleeding.  The examiner noted that the 
veteran had internal and external hemorrhoids "swollen the 
size of a nickel, but not hard."  

The veteran returned for additional VA care in December 2003 
following a flare-up of his hemorrhoids.  The veteran 
reported symptoms of itching and burning.  The veteran also 
indicated that he had "significant problems" despite 
multiple surgeries.  The impression was chronic hemorrhoids 
with flare-up.

The veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in December 2003 to assess the 
severity of his hemorrhoids and anal fistula.  The veteran 
indicated that he had a 20-year history of hemorrhoids and 
stated that he experienced stool leakage as a result of his 
fistulectomy in 1970.  The leakage occurred in slight amounts 
through out the day.  The veteran indicated that he did not 
wear protective pads, but that he missed approximately 8-10 
days per year from work because of this problem.  The veteran 
also reported that he had frequent recurring hemorrhoids.  

Upon physical examination, the examiner noted the presence of 
external hemorrhoids on the veteran's rectum.  The examiner 
also found evidence of frequent recurrence of hemorrhoids 
with excessive redundant tissue as well as anal tags, but did 
not find evidence of thrombosis or bleeding.  The impression 
was residuals of hemorrhoidectomy and fistulectomy.

In April 2004, the veteran sought VA care for rectal pain 
with "some bleeding."  A physical examination revealed 
evidence of an anterior fissure with a skin tag.  No 
hemorrhoids were found at that time.  The impression was anal 
fissure.  The examiner prescribed stool softeners and sitz 
baths.  

The Board notes that the veteran was diagnosed as having 
chronic anal fissures in June 2004.  The veteran elected to 
undergo a lateral sphincterotomy at a VA medical facility.  
Upon physical examination, the surgeon decided against 
conducting the lateral sphincterotomy, and instead performed 
an anal dilation to remove the skin tags. 

The veteran sought VA follow-up care in December 2004.  The 
veteran reported having a history of hemorrhoids and anal 
fissures.  The veteran also stated that he currently had a 
tight anal sphincter with pain on defecation.  The examiner 
recommended that the veteran undergo a sphincterotomy, and 
the procedure was scheduled for January 19, 2005.

Associated with the veteran's claims file is a letter from a 
VA physician to the veteran's employer.  The VA physician 
noted that the veteran had not been able to work since 
January 19, 2005.  The physician further noted that the 
veteran would not be able to return to work unless he had 
immediate access to a restroom for at least the next six 
months.

The next pertinent evidence is not dated until July 2006.  
The veteran underwent a colonoscopy at that time.  The 
results of the colonoscopy were interpreted to show a few 
scattered diverticula in the sigmoid and descending colon, 
but the test was otherwise normal. 

The veteran was evaluated at a VA medical facility in March 
2007 following subjective complaints of chest pain.  The 
veteran denied any problems with stool or urine incontinence 
at that time.  

The veteran indicated in a VA telephone treatment note dated 
October 2007 that he was still having problems with his 
hemorrhoids.  In particular, the veteran reported having 
constipation and small caliber stools for a period of 
approximately 16 days.  The veteran experienced an episode of 
diarrhea after taking Maalox, was constipated at the time he 
contacted VA, and reported having "pencil-sized" bowel 
movements as well as occasional abdominal swelling.  The 
veteran denied fever, vomiting, or black or tarry stools.    

The veteran was also afforded another VA C&P examination in 
October 2007.  The examiner reviewed the veteran's claims 
file.  The veteran reported subjective symptoms of anal pain, 
occasional bleeding, anal itching, bloating, and small, 
regular bowel movements of normal consistency.  The veteran 
also indicated problems with gassiness and stated that he had 
in the past "leaked stool" approximately once per week when 
attempting to pass gas.  The veteran wore protective pads 
"at one point," but his ability to discriminate between gas 
and stool improved and he denied wearing protective pads "in 
awhile."  The veteran further noted having "a few drops of 
blood" on the toilet paper approximately two to three times 
per week.  The veteran denied tenesmus, swelling, perianal 
discharge, or thrombosis.

The veteran also reported difficulty with exercising, any 
activity involving straining, taking long car rides, or 
eating certain foods.  The veteran also stated that he had to 
quit his job as a school bus driver due to his inability to 
sit for prolonged periods of time.

Upon physical examination, the veteran's rectum and anus was 
found to be normal.  The examiner observed the presence of a 
healed fissure in the posterior midline as well as small 
internal hemorrhoids and skin tags.  Sphincter tone was 
slightly increased.  No evidence of bleeding, ulceration, 
thrombosis, or rectal prolapse was found.  The impression was 
internal hemorrhoids, healed anal fissure, and mild fecal 
incontinence (primarily difficulty with gas/stool 
discrimination).     

The Board notes that the examiner summarized the examination 
results and provided various opinions at the end of 
examination report.  For instance, the examiner pointed out 
that the veteran's hemorrhoid disability was not manifested 
by persistent bleeding with secondary anemia.  The examiner 
acknowledged that the veteran found drops of blood on his 
toilet paper two to three times per week, but that laboratory 
blood work results showed no evidence of anemia.

The examiner also noted that the veteran's hemorrhoid 
disability was manifested by anal itching, pain, occasional 
bleeding, decreased stool size, and mild fecal incontinence.  
The examiner indicated that the veteran occasionally soiled 
himself once per week, but that he had not worn protective 
pads in some time.  The examiner also stated that the veteran 
did not experience involuntary bowel movements or complete 
loss of sphincter control.  Additionally, the examiner found 
no evidence of anal fistula.  The examiner noted that all of 
the veteran's symptoms were related to his hemorrhoids.  The 
examiner also acknowledged that the veteran had a healed anal 
fissure, but indicated that the fissure did not produce any 
of the symptoms described by the veteran.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for hemorrhoids prior to April 5, 2004.  
The evidence of record showed that the veteran's hemorrhoid 
disability was manifested by intermittent bleeding, pain and 
itching, burning, excessive redundant tissue, and anal tags 
at that time.  The Board finds that these symptoms more 
nearly approximate the criteria for a 10 percent evaluation.  
There is no evidence of record showing that the veteran's 
hemorrhoids were manifested by persistent bleeding and with 
secondary anemia, or with fissures to justify a 20 percent 
evaluation.

The Board does find, however, that the veteran is entitled to 
a 20 percent evaluation for the period April 5, 2004 to 
January 18, 2005.  During this time, the veteran's 
hemorrhoids were manifested by some bleeding, pain on 
defecation, a tight sphincter, and chronic anterior anal 
fissures with skin tags.  Given the veteran's chronic anal 
fissures, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for a 20 percent evaluation 
during this time period.  

The Board notes that the veteran subsequently underwent a 
sphincterotomy on January 19, 2005 to repair the anal 
fissures and skin tags and that he was given a temporary 
total rating, effective January 19, 2005, as he recuperated 
from this procedure.  The end of the veteran's convalescent 
period was March 1, 2005.  

As such, the Board finds that the veteran is not entitled to 
an evaluation in excess of 10 percent for the period from 
January 19, 2005.  Evidence of record for this period of time 
indicated that the veteran's hemorrhoids were manifested by 
anal itching, pain, bloating, occasional bleeding and 
diarrhea, constipation, and decreased stool size.  The most 
recent VA examination in October 2007 revealed no evidence of 
persistent bleeding with secondary anemia.  In fact, 
laboratory bloodwork taken at that time was negative for 
evidence of anemia.  Moreover, a physical examination 
revealed the presence of a healed anal fissure.  The examiner 
acknowledged that the veteran had a healed anal fissure, but 
indicated that the fissure did not produce any of the 
symptoms described by the veteran.  Therefore, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 10 percent for hemorrhoids for the period from 
January 19, 2005.  

The Board is aware that the veteran reported having mild 
fecal incontinence at the time of the October 2007 VA 
examination.  However, the Board points out that 
consideration of this symptom was already contemplated in the 
separate 10 percent rating that the veteran was assigned 
under Diagnostic Code 7335-7332 following the January 2005 
sphincterotomy.  That determination was not appealed and 
therefore is not before the Board at this time.  Additional 
consideration of the veteran's mild fecal leakage under 
Diagnostic Code 7336 for the purposes of this appeal would 
therefore constitute impermissible "pyramiding."  See 38 
C.F.R. § 4.14 (2007) (pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes is to be avoided); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (finding 
that the critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition).  

In summary, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
service-connected hemorrhoids for the period prior to April 
5, 2004.  The veteran is entitled to an evaluation of 20 
percent, the maximum allowable schedular rating, for the 
period from April 5, 2004 to January 18, 2005.  The veteran 
is not entitled to an evaluation in excess of 10 percent for 
the period following the sphincterotomy which began January 
19, 2005.

The Board notes that the veteran stated in October 2007 that 
he had to quit his job as a school bus driver due to his 
inability to sit for prolonged periods of time.  However, the 
Board finds that his disability picture is contemplated by 
the schedular critera.  There is no evidence of record that 
the manifestations of the veteran's service-connected 
hemorrhoids are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also 
Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Board finds that the veteran was not provided with proper 
notification in this case.  In December 2003, the veteran was 
provided VCAA notice prior to the initial unfavorable 
decision on the claim by the AOJ that informed him to submit 
evidence showing that his service-connected disability 
increased in severity.  In particular, the veteran was 
informed to submit information about ongoing treatment 
records, including VA or other federal or private treatment 
records, and statements from individuals capable of 
describing, through observation or personal knowledge, the 
manner in which the veteran's disability became worse.  The 
veteran was also advised in letters dated March 2006 and 
October 2007 of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  However, the veteran was not informed to provide 
information about the effect that the worsening of the 
service-connected disability had on the veteran's employment 
and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that the presumption of 
prejudice is rebutted as the veteran was reasonably expected 
to understand what was required to substantiate his claim 
based on the various notices provided, to include the notice 
letters and the statement of the case.  The veteran was 
provided with the rating criteria for hemorrhoids in the 
December 2004 statement of the case.  The veteran's claim was 
readjudicated following notice of this information by way of 
a January 2008 supplemental statement of the case (SSOC).  
Furthermore, the veteran has provided specific arguments 
concerning the propriety of an increased rating and 
information about the impact of his disabilities on his 
personal life and job.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded more than one VA 
examination in connection with the current claim. 
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

ORDER

An evaluation in excess of 10 percent for hemorrhoids prior 
to April 5, 2004 is denied. 

An evaluation of 20 percent is granted for hemorrhoids for 
the period April 5, 2004 to January 18, 2005, subject to the 
law and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for hemorrhoids from 
January 19, 2005 is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


